DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection using new art Azad et al. (US 2016/0315373 A1) had been added to address the newly added limitations of claims 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olgun et al. (US 2017/0048649 A1) in view of Azad et al. (US 2016/0315373 A1).
Regarding claim 1, Olgun in fig. 2, 5A-C discloses an electronic device, comprising: a body of the electronic device comprising a housing(metal housing 201), a ground plane(219) 
Olgun does not specify the ground plane being separate from the housing.
Azad discloses a ground plane being separate from the housing (ground plane 140 can be formed from metal traces on a printed circuit or other conductive structures in device [0046] ground plane can be formed from internal conductive structure [0047])
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to have the ground plane be separate from the housing as disclosed in Azad to the system of Olgun so the housing could be made of different material so that antenna of Olgun could be used in devices with different housings (Azad: [0047]). 
Regarding claim 2, Olgun in fig. 2, 5A-C discloses electronic device of claim 1, wherein the antenna comprises a single-turn antenna formed by the first trace, the second trace, and the ground plane (507 NFC loop [0042]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olgun et al. (US 2017/0048649 A1) in view of Azad et al. (US 2016/0315373 A1) as applied to claim 1 above, and further in view of Jarvis et al. (US20130050046A1).
Regarding claim 4, Olgun in fig. 2, 5A-C discloses electronic device of claim 1, further comprising: a display secured by the body of the electronic device(120, [0020]); first and second trace and being housed within the body of the electronic device(Fig. 2).
Olgun does not specify a first circuit board having the first trace and the second trace formed thereon, the first circuit board being housed within the body of the electronic device.
Jarvis discloses a first circuit board having the first trace and the second trace formed thereon, the first circuit board being housed within the body of the electronic device (antenna structure with conductive traces formed on a printed circuit board [0052][0056-58]).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to have the traces on a circuit board as disclosed in Jarvis to the system of Olgun as a known way to form traces that to have the antenna already formed and be placed in different devices and customize the antenna structure (Javis [0058]).
Allowable Subject Matter
Claims 8, 10-18, and 20-24 are allowed.
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498. The examiner can normally be reached Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY X YANG/Examiner, Art Unit 2844          

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844